Citation Nr: 0530800	
Decision Date: 11/16/05    Archive Date: 11/30/05	

DOCKET NO.  03-24 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury. 

2.  Entitlement to service connection for residuals of a head 
injury. 

3.  Entitlement to service connection for a bilateral knee 
disorder. 

4.  Entitlement to service connection for residuals of a left 
foot injury. 

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

6.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for right hand nerve damage as 
a result of treatment at a Department of Veterans Affairs 
Medical Center (VAMC).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 2002 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
August 1980 to November 1986, appealed those decisions to the 
BVA, and the case was referred to the Board for appellate 
review.

The issues of entitlement to service connection for post-
traumatic stress disorder and for compensation under 
38 U.S.C.A. § 1151 for right hand nerve damage as a result of 
treatment at a VAMC will be addressed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is not shown to have a back disorder that is 
causally or etiologically related to service, including any 
back injury, she sustained during service.  

3.  The veteran is not currently shown to have residuals of 
any head injury she sustained during service.  

4.  The veteran is not currently shown to have a bilateral 
knee disorder that is causally or etiologically related to 
service.  

5.  The veteran is not shown to have a left foot disorder 
that is causally or etiologically related to service, 
including any injury the veteran sustained during service.


CONCLUSIONS OF LAW

1.  Residuals of a back disorder were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).

2.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).

3.  A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).

4.  Residuals of a foot injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This was accomplished by way of a 
letter from the RO to the veteran dated in March 2002 that 
was provided to her prior to the initial unfavorable decision 
in this case as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  That letter satisfied the notification 
requirements of the VCAA by:  (1) Informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate her claims; (2) informing the veteran about 
the information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
she was expected to provide; and (4) requesting the veteran 
provide any evidence in her possession that pertains to her 
claim.  Therefore, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The veteran's 
service medical records have been obtained and are associated 
with the claims file, as are VA medical records identified by 
the veteran.  In addition, the veteran was afforded VA 
examinations to address the medical questions presented in 
this case.  The veteran and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide her claims.  
Therefore, the Board finds that all relevant evidence 
necessary for equitable disposition of the veteran's appeal 
has been obtained and that the case is ready for appellate 
review.

Merits of Claims

The veteran essentially contends that she initially sustained 
a back injury when she was assaulted by a fellow soldier in 
November 1980 while at Fort Benning, Georgia.  She has stated 
that she sustained bruises that required medical attention at 
the Fort Benning medical facility and that the assault left 
her unable to walk for over two weeks.  The veteran also 
points out that she was on jump status for three years with 
the 82nd Airborne Division and that this also resulted in 
problems associated with her lower back.  

With respect to her claim for service connection for 
residuals of a head injury, the veteran related that on or 
about December 1980, also while stationed at Fort Benning, 
Georgia, she suffered a concussion to the lower back of her 
head on the left side as a result of her head during her 
first jump.  She also related that, during jump school 
training, she was struck across the forehead, nose and cheek 
with a large metal bar.  She relates that she sustained a 
concussion and a bloody nose and was taken for medical 
attention.  

As for her claim for service connection for a bilateral knee 
disorder, the veteran has asserted that this resulted as a 
result of multiple parachute jumps during service.  Lastly, 
the veteran has related that she fractured her left foot 
during one of the paratrooper training exercises she 
participated in, in 1983.  She contends, in essence, that she 
currently has residuals of these incidents and that service 
connection is warranted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

Residuals of a Back Injury

A review of the evidence of record discloses that the 
veteran's service medical records, while showing that the 
veteran was seen for complaints of back pain during service, 
do not substantiate her contention regarding an injury to her 
lower back in  November 1980 that left her unable to walk for 
over two weeks.  The veteran's service medical records show 
that she was seen in October 1981 with complaints of low back 
pain of 6 to 7 months' duration without a history of trauma.  
It was recorded that the veteran had sustained a contusion of 
her back in jump school in January 1981.  X-rays taken at 
Fort Benning were reportedly negative and the diagnosis was 
muscle spasm.  A record dated in November 1991 shows the 
veteran was seen with complaints of chronic low back pain and 
it was noted that the veteran injured her back in jump school 
with reportedly negative X-rays.  The assessment was 
mechanical low back pain and physical therapy was planned.  
While there is a physical therapy referral dated in November 
1981, the veteran's service medical records contain no 
reference to complaints of back pain until February 1982, 
when the veteran was seen with complaints of pain in the 
upper and lower back for approximately three years' duration.  
That record indicated that the veteran was to be seen the 
following morning, but there was no corresponding entry in 
the veteran's service medical records.  

Service medical records pertaining to a hospitalization of 
the veteran for gynecological complaints in August and 
September 1982 records under the review of systems that the 
veteran complained of muscle spasms in her back from jump 
school.  No other mention of the veteran's back is contained 
in that hospital record.  Following that hospitalization, a 
record dated in October 1982 indicated that the veteran was 
seen for complaints of back pain that had a sudden onset.  
The assessment appears to be musculoskeletal pain secondary 
to a strain/spasm.  No further entries pertaining to the 
veteran's lumbar spine were contained in the veteran's 
service medical records.  An entry dated in September 1986 
showed the veteran waived her separation physical 
examination, and that the chart had been reviewed and was 
within normal limits.  Complaints of neck pains with 
headaches were noted, but no complaints of lower back pain.

Following service, the veteran filed a claim for VA benefits 
in January 2002 and she reported that she had been seen in 
the Wade Park VA Medical Center, but did not indicate any 
dates of treatment.  Indeed, VA treatment records do not 
appear to document any complaints, treatment or diagnosis 
pertaining to the veteran's lumbar spine.  The veteran was 
afforded VA examinations in May 2002.  During a VA spine 
examination, the veteran related that she sustained a back 
injury when she was in jump school and when she was assaulted 
and pushed down, hitting some tree stumps and her back.  The 
veteran reported that it was a chronic problem but that it 
"kind of intermittently comes and goes."  Physical 
examination was unremarkable except for minimal tenderness 
and soreness in the lateral aspect of the right hip.  The 
diagnosis following the examination was lumbosacral strain.  
No opinion as to the etiology of the lumbosacral strain was 
recorded.  

However, following a VA genitourinary examination performed 
in May 2002 the veteran again related that she sustained a 
back injury during a sexual assault in 1980 in which she 
sustained a soft tissue contusion of the right back.  At that 
time, the veteran reported that the pain was intermittent, 
usually occurring in cold weather at which time she developed 
right back pain and spasms and that she had episodes like 
that 3 to 4 times a year which incapacitated her for about 
one day at a time.  Examination of the back showed no 
evidence for significant muscular spasm or deformity.  
Following the examination, the pertinent diagnosis was 
intermittent right back pain in a veteran with a history of a 
back contusion in 1980 by her report.  The examiner commented 
that there was no specific data in the claims file that 
documented the episode, and that the current back pain was 
only rare and not totally incapacitating.  The examiner 
concluded that:  "I doubt that her current back pain is in 
any way related to that episode in 1980 and is more likely 
musculoskeletal in nature due to other activities."  

Based on this record, the Board finds that the preponderance 
of the evidence is against the veteran's claim for residuals 
of a back injury.  While the veteran's service medical 
records do not document an injury as she relates as occurring 
in 1980 as actually having occurred, based on a review of her 
service medical records, those records do document the 
veteran was seen for complaints of back pain on more than one 
occasion.  However, no chronic back disorder appears to have 
been demonstrated in service as a review of her medical 
records in September 1996 did not disclose the presence of 
any chronic back disorder.  In addition, the veteran reported 
no treatment for her back following separation from service 
and the recent VA examinations, although diagnosing the 
veteran with the lumbosacral strain, contained no suggestion 
that the disorder is in any way related to service and the 
symptomatology shown in the veteran's service medical 
records.  It is significant that the veteran reported at the 
time of those examinations, in essence, that her complaints 
related to her back had not been present since her separation 
from service, but rather were intermittent.  Finally, 
following one of the VA examinations performed in May 2002, 
the examiner doubted that her current back pain was in any 
way related to service and that it was more likely 
musculoskeletal in nature due to other activities. 

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of a March 2002 letter from the RO to her, 
but she has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in a March 2002 letter of the 
need to submit medical evidence of a relationship between the 
current disability and an injury, disease or event in 
service.  

While the veteran is clearly of the opinion that her current 
back disorder is related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for residuals of a back injury is not established 
in the absence of competent medical evidence demonstration a 
relationship between a current disorder and service. 

Residuals of a Head Injury

The veteran's service medical records do not document that 
she sustained a head injury, either with or without a 
concussion, during service.  And while a head injury is not 
documented during service, other service medical records also 
contain no reference to any head injury.  For example, during 
a hospitalization of the veteran for gynecological treatment 
in August and September 1982, no such injury was recorded in 
the past medical history or in the review of systems portion 
of that hospital summary.  Service medical records do show 
that in December 1984 the veteran was seen with complaints of 
headaches and that the headaches had been present for 
approximately six months or so.  Significantly, no history of 
a head injury was recorded at that time and following the 
examination, the assessment was that the headaches were 
probably due to birth control pills.  Also, at the time the 
veteran's service medical records were reviewed in September 
1986 in connection with her separation from service, a 
notation of complaints of neck pain with headaches was 
recorded, and an assessment of a neck sprain was made, but no 
history related to a head injury.

Medical records dated following separation from service do 
not document any treatment for residuals of a head injury 
and, indeed, in the veteran's initial application for VA 
benefits received in January 2002, she did not report that 
she received any treatment for the concussion she reports she 
sustained during service.  At the time of a VA neurological 
examination performed in May 2002, the veteran related the 
two incidents which she maintains occurred during service.  
Examination of the head failed to reveal any focal neurologic 
deficits, no cranial nerve abnormalities, and no funduscopic 
abnormalities.  Following the examination, the pertinent 
impression was a concussion, per history, after being hit in 
the face by a metal object, but unlikely after the second 
incident when she hit the ground after a jump.  The examiner 
explained that this was based on the historical finding that 
in the second incident there was no change in her level of 
consciousness.  The examiner clarified the concussion, 
without loss of consciousness, could occur, but in the 
immediate period following such an injury there was usually 
confusion, unawareness of surroundings, and poorly directed 
actions on the part of the patient.  Lethargy and apathy may 
also be present.  It was noted that, although headaches were 
a definite symptom following a concussive type of blow, it is 
related by patients as an aftermath of hours to days, rather 
than immediately following the incident.

Based on this record, the Board finds that the preponderance 
of the evidence is against the veteran's claim for residuals 
of a head injury.  While the veteran's service medical 
records do not document the head injuries she has described 
as occurring during service, even were the Board to conclude 
that such injuries occurred, the veteran's service medical 
records fail to document the presence of any chronic 
residuals of those injuries.  Not only do service medical 
records fail to document any treatment for residuals of a 
head injury, at the time the veteran's service medical 
records were reviewed in September 1986 in connection with 
her separation from service, no residuals of a head injury 
were shown, although headaches associated with a neck strain 
were noted.  In addition, medical records dated following 
separation from service do not document any treatment or 
diagnose the veteran as having residuals of a head injury.  
Significantly, following the May 2002 VA examination, the 
veteran's concussions were diagnosed only by history with no 
residuals identified.  

While the veteran clearly believes that, she has residuals of 
the head injury she reports she sustained during service, the 
veteran, as a lay person, is not competent to offer an 
opinion that requires specialized training or medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Based on this record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a head injury.  
Accordingly, the Board concludes that service connection for 
residuals of a head injury is not warranted. 

Bilateral Knee Disorder

The veteran's service medical records contain no complaints, 
treatment or diagnosis pertaining to the knees during 
service.  In addition, in the veteran's application for VA 
benefits received in January 2002 she reported receiving 
treatment at the Wade Park VA Medical Center, but she did not 
report receiving any treatment for her knees.  

Indeed, VA medical records do not appear to reflect any 
treatment for the veteran's knees, although a report of knee 
X-rays dated in February 2003 notes a clinical history of 
bilateral knee pain and that the veteran was a paratrooper 
with multiple jumps with difficulty that had been increasing.  
However, the radiographic impression was of no significant 
bone or joint abnormality in the knee present.  

A record dated in April 2003 shows the veteran was seen with 
a diagnosis of muscle weakness in the quadriceps muscles and 
noted that the veteran had complaints of pain in the knees 
and hips.  It is also noteworthy that at the time of the 
series of VA examinations the veteran underwent in May 2002 
that a VA joints examination was not needed because there 
were no complaints of any knee injuries.

Based on this record, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a 
bilateral knee disorder.  Not only do the service medical 
records fail to document any injury or disease of the knees 
during service, medical records dated following separation 
from service also fail to document the presence of a current 
knee disorder.  The veteran was advised by way of the March 
2002 letter from the RO of the need to submit evidence of a 
current physical disability and evidence of a relationship 
between that current disability and an injury, disease or 
event in service.  The veteran has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA.  38 U.S.C.A. § 5107(a).  


Therefore, in the absence of medical evidence demonstrating a 
current bilateral knee disorder, as well as evidence relating 
such a current diagnosis to service, the Board finds that 
service connection for a bilateral knee disorder is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("In the absence of proof of a present disability, 
there can be no valid claim.  Our perusal of the record in 
this case shows no claim of or proof of present 
disability.").  


Residuals of a Left Foot Injury

The veteran's service medical records show that she was seen 
for complaints of a left foot injury in January 1983.  It was 
noted that the veteran had complaints of pain of two weeks' 
duration.  The assessment was an aggravated bruise.  The 
veteran was seen again for complaints of recurrent left foot 
pain following an 8-mile road march in March 1983 and the 
impression at that time was of a contusion.  The Board 
observes, however, that no residuals of that left foot 
symptomatology were shown at the time of the veteran's 
separation from service, and indeed, no residuals of any left 
foot injury have been demonstrated following the veteran's 
separation from service.  

While the veteran reported in her January 2002 application 
for VA benefits that she had fractured her left foot during 
service, she did not report that she had received any 
treatment following separation from service, and VA medical 
records document no treatment for the veteran's left foot.  
The veteran was afforded an examination of her feet in May 
2002, at which time the veteran related that she had a foot 
injury from a jump in 1982 and had an injury to her left foot 
and a questionable fracture.  Physical examination was 
unremarkable.  The diagnosis following the examination was 
"history of an injury to the left knee [sic], no residuals on 
today's examination."  While the May 2002 VA examination 
concluded with a diagnosis of a history of an injury to the 
left "knee" without residuals, the context of the examination 
is clearly indicative that the reference to the left knee was 
a typographical error since the examination made no reference 
to the knee, but exclusively focused on the veteran's feet, 
and more specifically her left foot.  

Given that no residuals of a foot injury were shown during 
service, that the veteran has not reported any treatment for 
her left foot since separation from service and the VA 
examination concluded that there were no residuals of a left 
foot injury, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
residuals for a left foot injury.  As indicated above, in the 
absence of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, service connection for residuals of a left foot 
injury is not warranted.


ORDER

Service connection for residuals of a low back injury is 
denied.

Service connection for residuals of a head injury is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for residuals of a left foot injury is 
denied.


REMAND

A preliminary review of the record with respect to the 
veteran's claims for service connection for PTSD and for 
compensation under 38 U.S.C.A. § 1151 for right hand nerve 
damage as a result of VA treatment indicates that additional 
evidentiary development is necessary prior to final appellate 
review.

With respect to the veteran's claim for service connection 
for PTSD, the available evidence does not document that the 
assault the veteran reports occurred at Fort Benning, 
Georgia, occurred.  While the veteran related in a statement 
accompanying her initial claim for VA benefits in January 
2002 that the assault occurred in November 1980 while 
stationed at Fort Benning, Georgia, at the veteran's hearing 
before the BVA, she testified that the assault occurred in 
January while in jump school while assigned to Headquarters 
and Headquarters Company, 4th Student Battalion, 1st 
Battalion Airborne, 507th Infantry.  A review of the 
veteran's service personnel records reflects that she was 
assigned to that unit between January 9, 1981, and February 
14, 1981.  

The veteran testified at a hearing before the BVA that the 
incident was investigated by the military police and that she 
was taken to the MP station and that she believed the 
assailant was discharged from the Army.  (Transcript at 9.)  
The veteran also testified that while she completed jump 
school, she was recycled following the incident and joined a 
class about a week and a half behind her.  

Given the veteran's account, an incident investigated by the 
military police at Fort Benning, Georgia, would likely have 
generated some type of report either from the military police 
or the Criminal Investigation Division at that base.  Since 
the occurrence of this incident is important for the 
veteran's claim for service connection for PTSD, and the 
records involved involve Government records, the Board finds 
that the duty to assist the veteran in establishing facts 
pertinent to her claim includes an attempt to obtain any 
reports pertaining to an investigation of the incident.  

With respect to the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for right hand nerve damage, the veteran 
contends that this occurred when blood was withdrawn for 
testing and that she currently has nerve damage in her right 
hand.  In the veteran's initial application for VA benefits 
received in January 2002, she indicated that the incident 
occurred in March 2001, although at the time of the veteran's 
hearing before the Board, she testified that she thought it 
occurred in December 2002.  In any event, VA medical records 
document that blood was apparently drawn for routine testing 
on several occasions, including January 2000, April 2001, and 
May 2002.  

The veteran testified that no physician had told her that she 
had nerve damage as a result of any blood drawn by the VA, 
transcript at 6, but the Board notes that the May 2002 VA 
neurological examination noted the presence of mild motor 
neuropathy in the right radial nerve without evidence of 
sensory component.  While that examiner also said that the 
lack of a sensory component was of some interest only because 
if it were due to trauma at the level of a hand or wrist he 
would expect a sensory component which often overrode the 
motor component.  The examiner also stated that follow up 
with neurology would be appropriate in order to review the 
results of EMG/NCV testing and her overall progress with 
these symptoms in the right hand.  

It is not clear to the Board whether the EMG/NCV testing was 
accomplished, as the examiner suggested that such testing 
would be useful.  Under these circumstances,  the veteran 
should be afforded an additional neurology examination, to 
include review of any EMG/NCV testing to ascertain whether 
the veteran has any right hand nerve damage that is the 
result of blood drawn by the VA.

This case is therefore being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the 
veteran will be notified when additional action on her part 
is required.  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO should contact the United 
States Armed Services Center for Search 
of Unit Records for assistance in 
determining whether there was a report of 
an assault on the veteran that occurred 
while she was assigned to Headquarter and 
Headquarters Company, 4th Student 
Battalion (Airborne) at Fort Benning, 
Georgia, between January 9, 1981, and 
February 14, 1981.  If such a report is 
available, a copy of that report should 
be requested, or in the alternative, a 
summary of the substance of that report 
as it pertains to the veteran should be 
requested.

2.  If verification of the assault the 
veteran reports occurred during service 
is obtained, the RO should review the 
medical evidence and determine whether 
there is sufficient medical evidence to 
decide the claim.  If the medical 
evidence is not sufficient to make a 
decision on the claim, the RO should 
afford the veteran a VA examination or 
obtain a medical opinion to answer the 
medical question presented in the claim 
for service connection for PTSD.

3.  The veteran should be afforded a 
neurological examination of her right 
hand to ascertain the nature and etiology 
of any nerve damage that may be present.  
Any and all indicated evaluations, 
studies and tests deemed necessary should 
be accomplished, and complaints and 
clinical findings should be reported in 
detail.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including any 
EMG/NCV testing that may have taken place 
and offer an opinion as to whether the 
veteran has any right hand nerve damage, 
and if so, whether that nerve damage is  
the result of blood drawn at a VAMC.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


